Citation Nr: 0112715	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  97-34 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for asthma, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.

In a May 1992 rating decision, the Department of Veterans 
Affairs (V) Regional Office in St. Petersburg, Florida (the 
RO) denied the veteran's claim of entitlement to service 
connection for asthma. The Board of Veterans' Appeals (the 
Board) denied the claim in April 1995.  The veteran appealed 
to the United States Court of Veterans Appeals (Court) [now 
the United States Court of Appeals for Veterans Claims].  In 
September 1996, the Court issued an order vacating the 
Board's 1995 decision and remanding it for action in 
accordance with the joint motion. In a June 1997 decision, 
the Board granted service connection for asthma.

The veteran current appeal arose from a June 1997 rating 
determination in which the RO effectuated the grant of 
service connection for asthma.  The RO assigned a 
noncompensable evaluation for asthma, effective from February 
18, 1992, and a 10 percent evaluation effective, from October 
7, 1996.  In a December 1997 rating action, the RO granted an 
effective date of February 18, 1992 for the assignment of the 
10 percent evaluation for asthma.  The veteran filed an 
appeal to the Board as to both the level of the disability 
rating and the assigned effective date.

In a July 1998 decision, the Board denied entitlement to an 
evaluation in excess of 10 percent for asthma.  The Board 
also denied earlier effective dates for the award of 
entitlement to service connection for asthma and for the 
assignment of a 10 percent evaluation for asthma.  The 
veteran appealed the July 1998 Board decision to the Court.

In October 2000, a Joint Motion for Remand and Stay of 
Further Proceedings (the joint motion) was filed which 
pertained only to the issue of entitlement to an increased 
evaluation for asthma.  The joint motion stated that the 
veteran was not appealing that portion of the Board's 1998 
decision which addressed the effective date claims.  By Court 
order dated in October 2000, the motion was granted and that 
portion of the Board's July 1998 decision denying entitlement 
to an increased evaluation for asthma was vacated.  The 
appeal as to the remaining two issues was dismissed.  The 
joint motion will be discussed further below.

Accordingly, the only issue currently before the Board for 
consideration is entitlement to an increased evaluation for 
asthma, currently evaluated as 10 percent disabling.


FINDINGS OF FACT

1.  A VA examination conducted in March 1992 showed that the 
veteran's asthma was productive of monthly attacks and 
symptoms of occasional wheezing and a stuffy nose.  Pulmonary 
function testing revealed FEV1 of 42%, FVC of 56% and 
FEV1/FVC of 76% of that predicted.

2.  A VA examination conducted in February 1994 revealed that 
the veteran's asthma was productive of attacks occurring once 
a week with exercise bringing on episodes.  Pulmonary 
function testing revealed FEV1 of 55%, FVC of 79% and 
FEV1/FVC of 69% of that predicted.


CONCLUSIONS OF LAW

1.  The current rating criteria are more favorable to the 
veteran's claim than the former schedular criteria.  The 
current rating criteria are applicable from the effective 
date of the regulation.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2000) [effective October 7, 1996]; 38 C.F.R. § 4.97 
(1996) [effective before October 7, 1996]; Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991); VA O.G.C. Prec. Op. 
No. 3-2000 (April 10, 2000).

2.  The criteria for a 60 percent disability evaluation for 
asthma are met, effective from October 7, 1996.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.114, 4.97, Diagnostic Code 
6602 (2000).

3.  The criteria for a 30 percent disability evaluation for 
asthma are met for the period extending from February 11, 
1994 to October 6, 1996.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.114, 4.97, Diagnostic Code 6602 (1996).

4.  The criteria for a disability evaluation greater than 10 
percent for asthma are not met for the period extending from 
February 18, 1992 to February 10, 1994.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected asthma.  

Preliminary matter

As noted in the Introduction, this issue was remanded by the 
Court pursuant to a joint motion for remand.  The Board 
initially wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

In the interest of clarity, the factual background of this 
case will be reviewed.  The pertinent law and VA regulations 
will be discussed.  Finally, the Board will analyze the 
veteran's claim and render a decision.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.41 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). 

The veteran's service medical records are negative for 
complaints, findings, treatment, or for a diagnosis of asthma 
in service.  A separation examination report dated in 
February 1966 reflected that clinical evaluation was normal.  
However, a medical history report indicated that the veteran 
had experienced problems with asthma.  It was noted that the 
veteran alleged that he had experienced chronic asthma for a 
year and a half.

On February 18, 1992, the RO received a claim of entitlement 
to service connection for asthma.  A VA examination was 
conducted in March 1992.  The medical history reflected that 
in 1964, the veteran was seen for symptoms of wheezing, 
coughing, and occasional expectoration.  It was reported that 
he had been seen by a physician in 1965 and in 1968 and that 
a diagnosis of bronchial asthma was made at those times. At 
the time of the examination, it was noted that the veteran 
had only minimal problems and that asthma attacks occurred 
only once a month, for which the veteran took Primatene(r).  
The veteran's complaints consisted of occasional wheezing and 
stuffy nose.  An examination of the nose revealed minimal 
airflow obstruction.  An examination of the respiratory 
system showed that both lungs were clear to auscultation and 
percussion.  No wheezing or rhonchi could be heard.  Due to a 
history of asthma, no exercise test was done.  Diagnosis of 
asthma and bronchitis by history and chronic bronchitis by 
history were made.

In a July 1992 private medical statement, Dr. D. indicated 
that he had been treating the veteran since 1967 for 
rhinitis, allergies and asthma. 

In a substantive appeal filed in August 1992, the veteran 
indicated that the use of Primatene(r) had reduced the reduced 
severe asthma attacks to one every 30 or 40 days.  He 
indicated that he experienced less restrictive symptoms 
almost daily.   

A VA pulmonary examination was conducted in February 1994, at 
which time the veteran gave a history of asthma since 1964.  
He reported that his asthma had become worse in the past 4 
years.  He stated that asthma attacks occurred once a week 
with exercise bringing on episodes.  Pulmonary function 
testing revealed FEV1 of 55%, FVC of 79% and FEV1/FVC of 69%.  
The examiner indicated that there was evidence active 
pulmonary disease and that scarring of the right lower lung 
field was shown.  Diagnostic and clinical test results 
revealed obstructive lung disease with a reversible component 
consistent with asthma.  A diagnosis of mild to moderate 
asthma was made.

The claim came before the Board in April 1995, at which time 
entitlement to service connection for asthma was denied.  The 
claim was appealed to the Court which remanded the case 
pursuant to a joint motion for remand in September 1996.  In 
a June 1997 Board decision, entitlement to service connection 
for asthma was granted.  By rating action of June 1997, 
effectuating the Board's 1997 decision, the RO granted 
service connection for asthma and assigned a noncompensable 
evaluation, effective from February 18, 1992 and a 10 percent 
evaluation effective from October 7, 1996.  

In September 1997, pulmonary function testing conducted in 
conjunction with the March 1992 VA examination was provided 
for the record.  These tests results had not previously been 
part of the record.  The pulmonary function testing revealed 
FEV1 of 42%, FVC of 56% and FEV1/FVC of 76% of that 
predicted.

In September 1997, the veteran filed a Notice of Disagreement 
with the RO's June 1997 decision with respect to the 
evaluation and the effective date assigned.  A substantive 
appeal was filed in November 1997.  The veteran contended 
that
a 60 percent evaluation was warranted for asthma under the 
amended provisions of 38 C.F.R. § 4.97, Diagnostic Code 6602, 
effective as of October 7, 1996.  


Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule),  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2000).  Separate diagnostic codes identify the 
various disabilities.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate evaluations may be assigned for separate periods of 
time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  See also 38 C.F.R. § 
3.400(2000).  

Specific rating criteria

The rating criteria found in 38 C.F.R. § 4.97, pertaining to 
pulmonary disabilities, were changed effective October 7, 
1996.  The Board notes that where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent Congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

Pursuant to the VA rating schedule in effect before October 
7, 1996, with respect to bronchial asthma, a 10 percent 
rating is provided for mild symptoms with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent rating is provided 
for moderate bronchial asthma, with rather frequent asthmatic 
attacks (separated by only 10-14 day intervals) with moderate 
dyspnea on exertion between attacks.  A 60 percent rating is 
provided for severe bronchial asthma, characterized by 
frequent attacks of asthma (one or more attacks weekly), with 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; and preclusion of more than 
light manual labor.  A 100 percent rating is warranted for 
pronounced symptoms, characterized by very frequent asthmatic 
attacks with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).

The revised diagnostic code in effect as of October 7, 1996 
provides that bronchial asthma is to be evaluated based on 
the results of pulmonary function tests.  The specific 
pulmonary function tests include the percent of predicted 
values for Forced Expiratory Volume in one second (FEV-1), 
Forced Vital Capacity (FVC) and the ratio of FEV-1 to FVC 
(FEV-1/FVC).  38 C.F.R. § 4.97, Diagnostic Code 6602 (2000).

Pursuant to the revised Rating Schedule for chronic bronchial 
asthma, a 10 percent disability rating is warranted for FEV-1 
levels of 71 to 80 percent of predicted, FEV-1/FVC levels of 
71 to 80 percent, or intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent rating is warranted for 
FEV-1 levels of 56 to 70 percent, FEV-1/FVC levels of 56 to 
70 percent, daily inhalation or oral bronchodilator therapy 
or inhalation anti-inflammatory medication.  A 60 percent 
rating is warranted for FEV-1 levels of 40-to 55 percent, 
FEV-1/FVC levels of 40 to 55 percent, at least monthly visits 
to a physician for required care of exacerbations or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent 
evaluation is warranted for FEV-1 levels of less than 40 
percent of predicted, FEV-1/FVC levels of less than 40 
percent, more than one attack per week with episodes of 
respiratory failure, or symptoms requiring daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2000).

Analysis

Preliminary matters - duty to assist/standard of proof

The Board wishes to note as an initial matter that the 
veteran's appeal as to the issue of entitlement to an earlier 
effective date for the assignment of an increased disability 
rating for asthma, which was denied by the Board in its July 
1998 decision, was dismissed by the Court.  However, as noted 
in the joint motion,  Fenderson v. West, 12 Vet. App. 119 
(1999), decided after the Board's July 1998 decision, is 
applicable to this claim [see the joint motion, page 3].  
Accordingly, notwithstanding the dismissal of the earlier 
effective date issue by the Court, the Board is obligated to 
review the evidence and assign a disability rating in light 
of Fenderson.  

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 of the Act apply to any claim 
(1) filed on or after the enactment of the Act or (2) filed 
before the date of the enactment of the Act and not final as 
of that date.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  In 
a Memorandum issued by VA General Counsel in November 2000, 
it was determined that the provisions of title 38 created or 
amended by the Act other than 5107, to include the duty to 
assist provisions of 38 U.S.C. § 5103A, also apply to claims 
pending on the date of the enactment of the VCAA.  

In this case, since the Board's July 1998 decision denying 
entitlement to an increased evaluation for asthma was 
vacated, the claim is not final and remains pending.  The 
provisions of the VCAA are applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to this issue.  In November 1997, 
the veteran specifically indicated that the benefits which he 
was requesting consisted of a 60 percent evaluation for 
asthma.  As will be discussed in detail below, the evidence 
before the Board is sufficient to support a grant of an 
increased evaluation of 60 percent, effective as of the 
change in the regulation, October 7, 1996.  The arguments 
presented by the veteran and his representative supportive of 
an increased evaluation pertain to evidence which is 
currently of record; their arguments do not involve evidence 
which has not been obtained for the record and it is not 
argued that a new examination would provide a basis for the 
assignment for a 60 percent or greater evaluation.  

With respect to the assignment of a disability rating before 
October 7, 1996 pursuant to Fenderson, the veteran's 
disability must be rated based on the severity of his 
condition at that time.  See 38 C.F.R. § 3.400.  There is no 
evidence of which the Board is aware which would shed light 
on the veteran's condition at that time. 
  
Moreover, in the October 2000 joint motion, the Board was not 
directed or requested to provide the veteran with a physical 
examination.  Furthermore, neither the veteran or his 
representative have identified any additional evidence, which 
is not currently of record, in support of the claim.  

The Board also observes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of this claim.  A 
remand for additional development would be futile and would 
only serve to unnecessarily delay a decision.  Accordingly, 
the Board will proceed to a decision on the merits.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence in order to prevail."  To deny 
a claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Discussion

Currently, a 10 percent evaluation is in effect for asthma, 
evaluated under Diagnostic Code 6602, effective from February 
18, 1992.

As noted above, this case was the subject of a joint motion 
for remand, in which the Court ordered the Board to 
readjudicate the issue on appeal.  Two primary bases for 
remand were discussed in the joint motion.  

First, the Board was directed to discuss and analyze the 
veteran's service-connected asthma under both old and newly 
revised criteria for diseases of the trachea and bronchi, 
noting the change in the regulations and the requirement that 
the veteran's case be evaluated pursuant to Karnas, 1 Vet. 
App. at 313.  

As a second basis for remand, the joint motion discussed the 
applicability of Fenderson v. West, 12 Vet. App. 119 (1999), 
in which it was held that separate evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  The Fenderson decision had not yet been issued at 
the time of the Board's July 1998 decision.  

The joint motion specifically identified the clinical 
findings made during the February 1994 as supportive of an 
increased evaluation under application of both the pre and 
post October 7, 1996 versions of the rating criteria for 
Diagnostic Code 6602.  The Board wishes to make it clear, 
however, as it did in the July 1998 decision, that the 
current version of the Diagnostic Code may be applied only on 
and after October 7, 1996.  

Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  In VAOPGCPREC 3-2000 (April 10, 2000), VA 
General Counsel held that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  See VAOPGCPREC 3-2000.  

Specifically, VAOPGCPREC 3-2000 (2000) holds that if the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991) can be no earlier than the effective date 
of that change, and that the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  Precedential opinions of VA's 
General Counsel are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 14.507 (1999).

(i.) The current rating criteria

Upon review of the facts in this case, the Board has made a 
determination that the current criteria are more favorable to 
the claim than the former criteria.  The current provisions 
of 38 C.F.R. § 4.97, Diagnostic Code 6602 are disjunctive and 
provide for three separate ways to establish an evaluation of 
60 percent.  In contrast, the former rating criteria are 
conjunctive, requiring that all criteria be met in order to 
warrant a 60 percent evaluation.  The revisions in effect as 
of October 7, 1996 provide that one of the ways to rate 
asthma is based on the results of pulmonary function tests.  
The specific pulmonary function tests include the percent of 
predicted values for Forced Expiratory Volume in one second 
(FEV-1), and the FEV-1/Forced Vital Capacity (FVC). 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2000).  

Pulmonary function tests conducted in both March 1992 and 
February 1994 reflect that the severity of the veteran's 
symptoms comported with the current criteria for the 
assignment of a 60 percent evaluation under 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2000).  This appears to be the tenor of 
the joint motion [see the joint motion, page 4].  

However, as is made clear by VAOPGCPREC 3-2000, where 
compensation benefits are awarded pursuant to a liberalizing 
law, the effective date of such award shall not be earlier 
than the effective date of the law.  See 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114(a).  Moreover, the Court itself 
has held that 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law because such a law is 
not lawfully effective prior to its effective date.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).

Thus, the earliest effective date that would be possible 
under any circumstances for an increased evaluation granted 
pursuant to the amended criteria of Diagnostic Code 6602 
would be the effective date of the change in law or 
regulation, in this case October 7, 1996.    

The Board observes that the pulmonary function testing does 
not disclose any readings which would be consistent with, or 
approximate, the level of disability which would call for the 
assignment of a 100 percent disability under the current 
version of Diagnostic Code 6602.  In order for a 100 percent 
rating to be assigned,   
There must be FEV-1 levels of less than 40 percent of 
predicted, FEV-1/FVC levels of less than 40 percent, more 
than one attack per week with episodes of respiratory 
failure, or symptoms requiring daily use of systemic (oral or 
parenteral) high dose corticosteroids or immunosuppressive 
medications.

Pulmonary function testing in March 1992 revealed FEV-1 of 
42%, FVC of 56% and FEV1/FVC of 76% of that predicted.  
Pulmonary function in February 1994 testing revealed FEV-1 of 
55%, FVC of 79% and FEV1/FVC of 69%.  These findings are not 
of such severity to warrant the assignment of a 100 percent 
disability rating.  Other pertinent symptomatology, such as 
episodes of respiratory failure or symptoms requiring the 
medications referred to in the schedular criteria, has not 
been identified.  

Accordingly, a 100 percent rating is not warranted for asthma 
on and after October 7, 1996.  It appears that the veteran 
does not so contend in any event.    

In summary, based on the medical evidence of record, a 60 
percent disability rating is assigned for asthma from October 
7, 1996 forward.  As discussed above, in order to determine 
whether a disability rating higher that 10 percent may be 
assigned before October 7, 1996, the Board must look 
exclusively to the rating criteria in effect at that time.

The former rating criteria

The Board has considered the rating criteria governing 
Diagnostic Code 6602 in effect prior to October 7, 1996 in 
order to determine whether an evaluation in excess of 10 
percent may be granted at any time from February 18, 1992 
forward.  

Pursuant to the VA Rating Schedule in effect before October 
7, 1996, with respect to bronchial asthma, the assignment of 
a 30 percent rating required evidence of moderate bronchial 
asthma, with rather frequent asthmatic attacks (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  The 1992 VA examination findings showed 
only minimal problems and that asthma attacks occurred only 
once a month, for which the veteran took Primatene(r).  The 
veteran's complaints consisted only of occasional wheezing 
and stuffy nose.  An examination of the respiratory system 
showed that both lungs were clear to auscultation and 
percussion.  No wheezing or rhonchi could be heard.  Such 
findings do not reflect that the frequency and severity of 
the veteran's asthma comported with the criteria for a 30 
percent evaluation at that time.  The examination findings 
did comport to the assignment of a 10 percent disability 
evaluation.

A review of the 1994 examination findings does reflect that 
the frequency and severity of the veteran's asthma had 
increased since the 1992 VA examination.  The 1994 
examination reported revealed that the veteran's asthma 
attacks occurred once a week with exercise bringing on 
episodes.  The examiner indicated that there was evidence 
active pulmonary disease and that scarring of the right lower 
lung field was shown.  Diagnostic and clinical test results 
revealed obstructive lung disease with a reversible component 
consistent with asthma.  A diagnosis of mild to moderate 
asthma was made.  These findings comport with the assignment 
of a 30 percent evaluation consistent with moderate asthma, 
under 38 C.F.R. § 4.97, Diagnostic Code 6602 (1994).  

The Board also concludes that the 1994 VA examination 
findings are not consistent with the former schedular 
criteria required for a 60 percent evaluation.  The 
assignment of a 60 percent evaluation  under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1994) required a demonstration 
of severe bronchial asthma, characterized by frequent attacks 
of asthma (one or more attacks weekly), with marked dyspnea 
on exertion between attacks with only temporary relief by 
medication; and preclusion of more than light manual labor.  
Although the evidence indicates that the veteran's asthma 
attacks were occurring once a week, marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; and preclusion of more than light manual labor 
was not established.  Moreover, the examiner characterized 
the veteran's asthma as mild to moderate, not as severe or 
even moderately severe.  

In conclusion, for the reasons and bases expressed above, the 
application of staged ratings under the Court's decision in 
Fenderson allows for the assignment of a 10 percent 
evaluation for asthma under the former version of  Diagnostic 
Code 6602 (1992) effective from February 18, 1992 to February 
10, 1994; a 30 percent evaluation effective from February 11, 
1994 (the date of the VA examination) to October 6, 1996 
under the former provisions of Diagnostic Code 6602; and a 60 
percent evaluation from October 7, 1996 (the effective date 
of the amended provisions of Diagnostic Code 6602) until the 
present time, under the current provisions of Diagnostic Code 
6602.


ORDER

Entitlement to a 60 percent evaluation for asthma is granted, 
effective from October 7, 1996.

Entitlement to a 30 percent evaluation for asthma is granted, 
effective from February 11, 1994 to October 6, 1996.

Entitlement to a 10 percent evaluation for asthma is 
continued, effective from February 18, 1992 to February 10, 
1994.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

